CUTRER, Judge.
Defendants, Missouri Pacific Railroad Company and the Department of Highways of the State of Louisiana, appeal from a judgment awarding Voorhies Stelly, Sr., $45,000.00 for the death of his son plus $10,000.00 awarded to the plaintiff for his share of the $20,000 awarded for the pain and suffering of the son between the time of the accident and the time of death.
This case was consolidated with the case of Hebert v. Missouri Pacific Railroad Company et al., 366 So.2d 608, For the reasons assigned therein, the trial court judgment is affirmed as to liability of the defendants.
Defendants contend that the awards should be reduced to $25,000.00 and $5,000.00, respectively.
The father was disabled for several years before trial. His principal income was social security. Some of the children became self-sustaining and would take care of the other children. Voorhies Stelly, Jr., lived with his father in Arnaudville after the mother left, and for a while before his death he lived with a sister. The relationship between the father and son was a close one. It remained so until the death of the son.
The $45,000.00 award to Voorhies Stelly, Sr., for the loss of his son is on the high side but we do not find that the trial court committed manifest error in the award. Ogaard v. Wiley, 325 So.2d 642 (La.App. 3rd Cir. 1975).
For the reasons assigned in the consolidated case of Lalonde v. Missouri Pacific Railroad Company et al., 366 So.2d 619, we conclude that the $10,000.00 awarded to Mr. Stelly as his portion of the $20,000.00 award for pain and suffering of the deceased son is not excessive.
For the reasons set forth herein, the judgment of the trial court is affirmed at appellants’ costs.
AFFIRMED.